Title: I. Proposition Submitted by Richard Gem, [ca. 1–6 September 1789]
From: Gem, Richard
To: 



[ca. 1–6 Sep. 1789]

That one generation of men in civil society have no right to make acts to bind another, is a truth that cannot be contested.
The earth and all things whatever can only be conceived to belong  to the living, the dead and those who are unborn can have no rights of property.
Individuals have the power to alienate their property or to engage it for the payment of debts. Why may not a body men, a nation, contract debts, and engage their united property for the payment of them? In this no rights of posterity seem to be violated; because the property of the present generation does not belong to them.
To repress the interested, ambitious and corrupt conduct of the administrators of nations, it may be expedient to declare by a law, that after a certain term of years the payment of a loan shall be void; creditors lending their money on these conditions suffer no wrong by the failure of payment.
As things are constituted in Europe, the indebted nations cannot with injustice refuse the payment of public debts.
